*231MEMORANDUM BY THE COURT
The fact that the plaintiff protested against the price of the linters paid it by the Government does not alter the fact that it made deliveries upon a procurement order which stated the price ivliich it ivas to receive for the linters; nor does it alter the fact that plaintiff accepted payment for the linters at the price fixed. Indeed, the plaintiff in its letter of August 10,1918, says “ if the entire lot can be classed in as grade C at 5y2 cents per pound we will agree to this proposition and arrange to have the stock transferred to you at the earliest possible time.” This ivas an acceptance of the proposal to buy the plaintiff’s linters at a stated price. The plaintiff made no protest against the delivery of the goods; on the contrary it facilitated their delivery.
The plaintiff did not take advantage of the invitation of the Government contained in its bulletin of July 10, 1918:
“In the event agreement can not be reached between the inspector and the owner, then the Ordnance Department may exercise its right to commandeer, which process gives *232the owners opportunity to establish the actual value of their commodity in each instance.”
As a matter of fact the plaintiff did agree as to the price, delivered the goods, and accepted the money. Herrman v. United States, 57 C. Cls. 96, 103.
The petition is dismissed.